Case 13-34827        Doc 59     Filed 12/13/18     Entered 12/13/18 10:41:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-34827
         Dan M Daniszewski, Jr.
         Stacey M Daniszewski
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/30/2013.

         2) The plan was confirmed on 10/17/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/09/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $56,275.00.

         10) Amount of unsecured claims discharged without payment: $40,246.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-34827      Doc 59       Filed 12/13/18    Entered 12/13/18 10:41:55                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $74,655.00
        Less amount refunded to debtor                          $155.00

 NET RECEIPTS:                                                                                  $74,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $3,476.74
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $7,476.74

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured      1,535.00       1,475.78         1,475.78        756.76         0.00
 DISCOVER BANK                  Unsecured      4,020.00       6,919.37         6,919.37      3,548.15         0.00
 ECAST SETTLEMENT CORPORATION   Unsecured     21,482.00     20,646.83        20,646.83      10,587.39         0.00
 FEDERAL NATIONAL MORTGAGE AS   Secured        7,915.38       7,915.38         7,915.38      7,915.38         0.00
 FEDERAL NATIONAL MORTGAGE AS   Secured             0.00          0.00             0.00           0.00        0.00
 INSOLVE RECOVERY LLC           Unsecured      1,069.00       1,314.20         1,314.20        673.90         0.00
 JP MORGAN CHASE BANK NA AUTO   Secured       12,000.00     12,000.00        12,000.00      12,000.00      731.25
 JP MORGAN CHASE BANK NA AUTO   Unsecured            NA       1,586.66         1,586.66        813.62         0.00
 LVNV FUNDING                   Unsecured         151.00        470.58           470.58        241.31         0.00
 MERRICK BANK                   Unsecured      2,038.00       2,126.58         2,126.58      1,090.48         0.00
 NISSAN MOTOR ACCEPTANCE CORP   Secured       16,617.12     16,617.12        16,617.12      16,617.12    1,394.18
 PORTFOLIO RECOVERY ASSOC       Unsecured      8,180.00     10,724.99        10,724.99       5,499.62         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      6,214.00       5,961.30         5,961.30      3,056.87         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,584.00       1,660.02         1,660.02        851.23         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,459.00       2,429.87         2,429.87      1,246.00         0.00
 US BANK                        Unsecured      1,525.00            NA               NA            0.00        0.00
 MIDWEST SPORTS MEDICINE        Unsecured         300.00           NA               NA            0.00        0.00
 ALEXIAN BROTHERS               Unsecured         210.00           NA               NA            0.00        0.00
 ANTHONY BENNARDO               Unsecured         125.00           NA               NA            0.00        0.00
 CAPITAL ONE                    Unsecured      1,511.00            NA               NA            0.00        0.00
 CAPITAL ONE/BEST BUY           Unsecured      3,557.00            NA               NA            0.00        0.00
 CAPITAL ONE/MENARDS            Unsecured      1,525.00            NA               NA            0.00        0.00
 CITIBANK                       Unsecured      2,533.00            NA               NA            0.00        0.00
 COMCAST                        Unsecured         250.00           NA               NA            0.00        0.00
 DOCTORGREEN LAWN CARE          Unsecured           0.00           NA               NA            0.00        0.00
 ELAN FINANCIAL                 Unsecured      1,643.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-34827     Doc 59   Filed 12/13/18     Entered 12/13/18 10:41:55                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 FITSEM                     Unsecured         117.00           NA           NA             0.00        0.00
 SUNTRUST MORTGAGE          Unsecured     70,358.00           0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00              $0.00                  $0.00
       Mortgage Arrearage                           $7,915.38          $7,915.38                  $0.00
       Debt Secured by Vehicle                     $28,617.12         $28,617.12              $2,125.43
       All Other Secured                                $0.00              $0.00                  $0.00
 TOTAL SECURED:                                    $36,532.50         $36,532.50              $2,125.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                         $0.00                 $0.00               $0.00
        All Other Priority                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                       $55,316.18         $28,365.33                   $0.00


 Disbursements:

       Expenses of Administration                        $7,476.74
       Disbursements to Creditors                       $67,023.26

 TOTAL DISBURSEMENTS :                                                                   $74,500.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-34827        Doc 59      Filed 12/13/18     Entered 12/13/18 10:41:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
